Exhibit 10.2

 

GRAPHIC [g111651koi001.jpg]

 

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

April 24, 2014

 

Larry Mark

Atlanta, Georgia

 

Dear Larry,

 

We are delighted to confirm your new position as Vice President and Controller,
job grade 18, with an effective date of April 24, 2014.  You will report to me. 
The information contained in this letter provides details of your new position.

 

·                  Your principal place of assignment will continue to be
Atlanta, Georgia.

 

·                  Your annual base salary will be $390,000.

 

·                  You will continue to be eligible to participate in the annual
Performance Incentive Plan.  The target annual incentive for a job grade 18 is
65% of annual base salary.  The actual amount of an incentive award may vary and
is based on individual performance and the financial performance of the Company.
The plan may be modified from time to time.

 

·                  You will continue to be eligible to participate in The
Coca-Cola Company’s Long-Term Incentive program.  Awards are made at the
discretion of the Compensation Committee of the Board of Directors based upon
recommendations by Senior Management.  You will be eligible to receive equity
awards within guidelines for the job grade assigned to your position and based
upon your personal performance, Company performance, and leadership potential to
add value to the Company in the future.  Currently, the award is delivered 60%
stock options and 40% Performance Share Units. As a discretionary program, the
award timing, frequency, size and distribution between stock options and PSUs
are variable.

 

·                  You will be expected to acquire and maintain share ownership
at a level equal to two times your base salary.  As part of the Company’s
ownership expectations, you will have five years, or until December 31, 2019 to
achieve this level of ownership.  You will be asked to provide information in
December each year on your progress

 

--------------------------------------------------------------------------------


 

toward your ownership goal, and that information will be reviewed with the
Compensation Committee of the Board of Directors the following February.

 

·                  You will be eligible for the Company’s Financial Planning and
Counseling program which provides reimbursement of certain financial planning
and counseling services, up to $7,500 annually, subject to taxes and
withholding.

 

·                  You will be eligible for the Emory Executive Health benefit
which includes a comprehensive physical exam and one-on-one medical and
lifestyle management consultation.

 

·                  This letter is provided as information and does not
constitute an employment contract.

 

Larry, I feel certain that you will continue to find challenge, satisfaction and
opportunity in this new role and as we continue our journey toward the 2020
Vision.

 

 

Sincerely,

 

/s/ Kathy N. Waller

 

 

 

Kathy N. Waller

 

 

c:                                      Ceree Eberly

Shane Smith

Executive Compensation

GBS Executive Services

 

2

--------------------------------------------------------------------------------